Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Per response filed on 04/01/2021, claims 1, 3-8, 10-16, 18 and 20-24 are pending; claims 2, 9, 17 and 29 have been cancelled and claims 21-24 have been newly added.
 The 35 USC 112(f) claim interpretations are maintained.
The 35 USC 112(b) are withdrawn in view of claim amendments;
The 35 USC 102 rejections are withdrawn also withdrawn in view of current claim amendments. 
The indicated allowability of claims 2, 9 and 19 is withdrawn in view of the newly discovered reference(s) to Gillberg et al. US 2013/0109985.  Rejections based on the newly cited reference(s) follow.
Prosecution is hereby reopened.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 8, 10-11, 15 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Wariar et al. US 7,424,312 B2 (hereinafter “Wariar”) in view of Gillberg et al. US 2013/0109985 A1 (hereinafter “Gillberg”) .
Regarding claim 1, Wariar discloses a system (Fig.2: system 200) comprising: 
a heart sound input circuit (heart sound sensor interface circuit 220, receives heart sound signal from multi-axis heart sound sensor 210; see col.3, ll.54-65) configured to: 
receive a first signal (first electrical signal) including heart sound information from a first axis over a first physiologic interval (col.4, ll.6-15 & ll.32-36, heart sound sensor 210 collects and heart sound sensor interface circuit 220 receives the first electrical signal, representative of orthogonal first or x-axis; see col. 3, ll.65-col.4, ll.5, heart sound signals are synchronized over a heart depolarization event, wherein heart depolarization event is interpreted as “first physiologic interval” in the claim); and 
receive a second signal (second electrical signal) including heart sound information from a second axis over the first physiologic interval (col.4, ll.6-15 & ll.32-36, heart sound sensor 210 collects and heart sound sensor interface circuit 220 receives the second electrical signal, representative of orthogonal second or y-axis), the first physiologic interval including at least a portion of a cardiac cycle (see col.3, ll.65-col.4, ll.5, heart depolarization event is interpreted as “first physiologic interval”, heart depolarization is a cardiac cycle), the first axis different than the second axis (col.4, ll.10-12 x, y and z axis are non-parallel and different); and 
a heart sound circuit (controller circuit 230) configured to produce a composite heart sound signal (heart sound vector) over the first physiologic interval using the first and second signals (col.5, ll.10-14 the first, the second and a third electrical signal are combined to form a heart sound vector as shown in Fig. 4A; also see col.3, ll. 65-col.4, ll.5, the various heart sound signals are synchronized over the measurement duration).
Wariar does not explicitly teach the heart sound circuit configured to correct the first signal over the first physiologic interval using the second signal over the first physiologic interval. However Gillberg, another prior art reference in analogous art, discloses an implantable cardiac monitoring device (IMD) for detecting cardiac activity including heart sound, see [0030]. The cardiac IMD 106 comprises a primary sensing vector and N alternate sensing vectors (see Abstract, [0043-0044]). Furthermore, Gillberg also discloses ranking sensing vectors based on at least noise measurements of each sensing vector, such that the ranking values select an alternate sensing vector to replace the primary sensing vector in the event that the primary sensing vector is compromised; see [0007, 0039, 0043-0045, 0050]. This is interpreted to encompass the claim limitation “correct the first signal (i.e. primary sensing vector) over the first physiological interval using the second signal (i.e. alternate sensing vector having a higher ranking value) over the first physiological interval” as recited in the claim. It would have been obvious to a person of ordinary skill in the art at the time of invention to modify Wariar in view of Gillberg to rank sensing vectors based on noise measurements, and to replace a primary sensing vector with another alternate sensing vector based on said noise ranking value; the motivation for doing so is to ensure higher sensing vector quality/integrity in case of a compromised signal (Wariar: [0021] improve signal to noise ratio; Gillberg: [0007, 0039]). 
Regarding claim 3, Wariar discloses the system of claim 1, wherein the heart sound circuit (230) is configured to produce the composite heart sound signal (heart sound vector) using the first and second signals without reference to an electrical signal of the heart (col.5, ll.10-62 the first and second electrical signals are measured by the multi-axis heart sound sensor 210, which is a multi-axis accelerometer, these signals are directional electrical data; thus the heart sound vector is based on directional electrical data, without reference to an electrical signals the heart e.g. ECG).  
Regarding claim 4,  Wariar discloses the system of claim 1, wherein the heart sound input circuit is configured to receive a third signal (third signal) including heart sound information from a third axis over the first physiologic interval (col.4, ll.6-15 & ll.32-36, heart sound sensor 210 collects and heart sound sensor interface circuit 220 receives the third electrical signal, representative of orthogonal third or z-axis; also see col.3, ll.65-col.4, ll.5, heart depolarization event is interpreted as “first physiologic interval”), the third axis different than the first and second axes (col.4, ll.10-12 x, y and z axis are non-parallel and different).
Regarding claim 21, Wariar in view of Gillberg discloses the system of claim 1, wherein to correct the first signal over the first physiologic interval, the heart sound circuit is configured to eliminate the first signal over the first physiologic interval using the second signal over the first physiologic interval.  (See modification to claim 1. Gillberg: [0034], when the first signal/primary vector is compromised, the sensing circuit switched to a second signal/alternative vector having a higher ranking value. The discussions of ‘switch to an alternative vector’ in Gillberg is interpreted to encompass “eliminate the first signal over the first physiologic interval using the second signal over the first physiologic interval” because the first vector is eliminated by being replaced by the second vector in the claim.)
Regarding claim 22, Wariar in view of Gillberg discloses the system of claim 1, wherein to correct the first signal over the first physiologic interval, the heart sound circuit is configured to invert the first signal over the first physiologic interval using the second signal over the first physiologic interval. (See modification to claim 1. Gillberg: [0034], when the first signal/primary vector is compromised, the sensing circuit switched to a second signal/alternative vector having a higher ranking value. The claim term “invert” is not explicitly defined in the claim or the Spec.; and the discussions of ‘switch to an alternative vector’ in Gillberg is interpreted to encompass “invert the first signal over the first physiologic interval using the second signal over the first physiologic interval.”)
Regarding claim 8, Wariar discloses a method (Fig.5) comprising: 
receiving a first signal (S1 or first electrical signal) including heart sound information from a first axis over a first physiologic interval using a heart sound input circuit (col.7, ll. 20-33, collecting and receiving a first heart sound, i.e. S1 representative of a first orthogonal axis. Also see col.4, ll.6-15 & ll.32-36, heart sound sensor 210 collects and heart sound sensor interface circuit 220 receives the first electrical signal representative of orthogonal first or x-axis. See col.3, ll.65-col.4, ll.5, heart electrical signal is synchronized over a heart depolarization event, wherein a heart depolarization event is interpreted as “first physiologic interval” in the claim); 
receiving a second signal (S2 or second electrical signal) including heart sound information from a second axis over the first physiologic interval (col.7, ll. 20-33, collecting and receiving a second heart sound, i.e. S2 representative of a second orthogonal axis. Also see col.4, ll.6-15 & ll.32-36, heart sound sensor 210 collects and heart sound sensor interface circuit 220 receives the second electrical signal representative of orthogonal second or y-axis, a first physiologic interval is not explicitly discussed, but inherent since heart sound data is collected over an operational interval), the first physiologic interval including at least a portion of a cardiac cycle (col.7, ll. 33-40 heart depolarization event is interpreted as “first physiological interval” in the claim, heart depolarization is a cardiac cycle), the first axis different than the second axis (col.4, ll.10-12 x, y and z axis are non-parallel and different); and 
producing, using a heart sound circuit (controller circuit 230), a composite heart sound signal (heart sound vector) over the first physiologic interval using the first and second signals (col.7, ll.33-40 the first, the second and a third electrical signal are combined to form a heart sound vector; also see col.5, ll.10-14 as shown in Fig. 4A; also see col.3, ll. 65-col.4, ll.5, the various heart sound signals are synchronized over the measurement duration).
Wariar disclose calculating a composite heart sound signal as discussed immediately above, but does not explicitly teach wherein producing the composite heart sound signal includes correcting the first signal over the first physiologic interval using the second signal over the first physiologic interval. However Gillberg, another prior art reference in analogous art, discloses an implantable cardiac monitoring device (IMD) for detecting cardiac activity including heart sound, see [0030]. The cardiac IMD 106 comprises a primary sensing vector and N alternate sensing vectors (see Abstract, [0043-0044]). Furthermore, Gillberg also discloses ranking sensing vectors based on at least noise measurements of each sensing vector, such that the ranking values select an alternate sensing vector to replace the primary sensing vector in the event that the primary sensing vector is compromised; see [0007, 0039, 0043-0045, 0050]. This is interpreted to encompass the claim limitation “correcting the first signal (i.e. primary sensing vector) over the first physiological interval using the second signal (i.e. alternate sensing vector having a higher ranking value) over the first physiological interval” as recited in the claim. It would have been obvious to a person of ordinary skill in the art at the time of invention to modify Wariar in view of Gillberg to rank sensing vectors based on noise measurements, and to replace a primary sensing vector with another alternate sensing vector based on said noise ranking value; the motivation for doing so is to ensure higher sensing vector quality/integrity in case of a compromised signal (Wariar: [0021] improve signal to noise ratio; Gillberg: [0007, 0039]). 
Regarding claim 10, Wariar discloses the method of claim 8, wherein producing the composite heart sound signal (heart sound vector) includes using the first and second signals without reference to an electrical signal of the heart (col.5, ll.10-62 the first and second electrical signals are measured by the multi-axis heart sound sensor 210, which is a multi-axis accelerometer, these signals are directional electrical data; thus the heart sound vector is based on directional electrical data, without reference to an electrical signals the heart e.g. ECG).  
Regarding claim 11, Wariar discloses the method of claim 8, further comprising: receiving a third signal (third signal) including heart sound information from a third axis over the first physiologic interval (col.4, ll.6-15 & ll.32-36, heart sound sensor 210 collects and heart sound sensor interface circuit 220 receives the third electrical signal, representative of orthogonal third or z-axis; also see col.3, ll.65-col.4, ll.5, heart depolarization event is interpreted as “first physiologic interval”), using the heart sound input circuit (220), the third axis different than the first and second axes (col.4, ll.10-12 x, y and z axis are non-parallel and different).
Regarding claim 15, Wariar discloses the method of claim 8, further comprising: detecting the first signal from the first axis and the second signal from the second axis using a multi-axis heart sound sensor (multi-axis heart sound sensor 210, see col.3, ll.21-28 & ll.54-62). 
Regarding claim 23, Wariar in view of Gillberg discloses the system of claim 8, wherein to correct the first signal over the first physiologic interval, the heart sound circuit is configured to eliminate the first signal over the first physiologic interval using the second signal over the first physiologic interval.  (See modification to claim 1. Gillberg: [0034], when the first signal/primary vector is compromised, the sensing circuit switched to a second signal/alternative vector having a higher ranking value. The discussions of ‘switch to an alternative vector’ in Gillberg is interpreted to encompass “eliminate the first signal over the first physiologic interval using the second signal over the first physiologic interval” because the first vector is eliminated by being replaced by the second vector in the claim.)
Regarding claim 24, Wariar in view of Gillberg discloses the system of claim 8, wherein to correct the first signal over the first physiologic interval, the heart sound circuit is configured to invert the first signal over the first physiologic interval using the second signal over the first physiologic interval. (See modification to claim 1. Gillberg: [0034], when the first signal/primary vector is compromised, the sensing circuit switched to a second signal/alternative vector having a higher ranking value. The claim term “invert” is not explicitly defined in the claim or the Spec.; and the discussions of ‘switch to an alternative vector’ in Gillberg is interpreted to encompass “invert the first signal over the first physiologic interval using the second signal over the first physiologic interval.”)

Allowable Subject Matter
Claims 5-7, 12-14, 16, 18 and 20 are allowed.
With regard to claims 5, 12 and 16, the prior art alone and in combination fails to teach a heart sound circuit configured to produce a plurality of potential composite heart sound signals using a first, a second and a third signal, in combination with other elements recited in the claim.

Conclusion
The Applicant is invited to schedule an interview with the Examiner to expedite prosecution.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY X JIAN whose telephone number is (571)270-7374.  The examiner can normally be reached on M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHIRLEY X JIAN/Examiner, Art Unit 3792